Citation Nr: 0638014	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-12 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right knee injury.

3.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

4.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.

5.  Entitlement to a compensable evaluation for an 
appendectomy scar.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims of 
entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), a disability 
rating in excess of 20 percent for residuals of a right knee 
injury, disability ratings in excess of 10 percent for 
tinnitus and for bilateral hearing loss, and to a compensable 
evaluation for an appendectomy scar.  The veteran perfected a 
timely appeal on all of these increased rating claims in 
April 2003 and requested a Travel Board hearing.  VA 
transferred the veteran's claims to the RO in Houston, Texas, 
in April 2004.

The Board notes that, in a March 2005 statement, the veteran 
stated, "I am writing and requesting that no more action be 
taken in regards to my claim . . . I must ask that you order 
a stop on all activities that are going on about my claim."  
He asserted that he would refile his claims after he was 
released from prison in 2008.   See 38 C.F.R. § 20.204 
(2006).  However, he and his service representative continued 
to submit arguments in support of these claims after this 
March 2005 statement.  Accordingly, the Board will proceed to 
a decision on the veteran's increased rating claims for 
residuals of a right knee injury, tinnitus, bilateral hearing 
loss, and for an appendectomy scar.

The Board also notes that, in a January 2006 rating decision, 
the RO granted service connection for degenerative joint 
disease of the right knee and evaluated it as 10 percent 
disabling, effective from October 3, 2001  The veteran was 
notified of this decision in February 2006.  The veteran has 
not yet disagreed with the rating or effective date assigned.  
Accordingly, an issue of entitlement to an initial or staged 
rating in excess of 10 percent for arthritis of the right 
knee with limitation of motion is not currently in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997).

The veteran also submitted a timely notice of disagreement 
with the RO's March 2006 decision denying his claim for a 
total disability rating based upon individual 
unemployability.  A statement of the case was issued in June 
2006, but the veteran has not as yet submitted a substantive 
appeal.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Thus, the issue 
of entitlement to a TDIU is not currently in appellate 
status. 

The veteran failed to report for his Travel Board hearing in 
August 2006 and, as he has not shown good cause for his 
failure to report, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2006).

The issue of entitlement to a disability rating in excess of 
50 percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is needed on your part with respect to 
this increased rating claim.


FINDINGS OF FACT

1.  The veteran's residuals of a right knee injury (other 
than separately rated arthritis with limitation of motion) 
are manifested by a varus deformity, valgus pseudolaxity, 
pain to palpation along the medial joint line, moderate 
crepitation, mild effusion without locking, ; it is not 
productive of an subluxation, more than moderate instability 
or more than overall moderate functional impairment.

2.  The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.

3.  The veteran's bilateral hearing loss is currently 
manifested by an average decibel of 55 for the left ear, and 
56 for the right ear with a speech discrimination score of 
96% for both ears.

4.  The veteran's appendectomy scar is barely discernable, 
well-healed, not unstable and asymptomatic, with no objective 
evidence of pain or tenderness or functional limitation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a right knee injury (other than 
arthritis with limitation of motion) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).

2.  There is no legal entitlement for a disability rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Tables VI and VII, Diagnostic Code 6100 (2006).

4.  The criteria for a compensable evaluation for an 
appendectomy scar have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 4.118, Diagnostic 
Codes.7801, 7802, 7803, 7804, 7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With respect to the veteran's increased rating claim for 
tinnitus, the Veterans Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
assist do not apply to a claim if resolution of that claim is 
based on statutory interpretation rather than consideration 
of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  As will be shown below, the Board finds 
that the veteran is already receiving the maximum disability 
rating available for tinnitus under the applicable rating 
criteria.  Furthermore, regardless of whether the veteran's 
tinnitus is perceived as unilateral or bilateral, the outcome 
of his appeal on this issue does not change.  Resolution of 
the veteran's increased rating claim for tinnitus is 
dependent instead on interpretation of the law and 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  And the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive.  Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002).  Therefore, 
because there is no reasonable possibility that further 
assistance would aid in substantiating the veteran's 
increased rating claim for tinnitus, any deficiencies of VCAA 
notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

The Board also finds that VA has met these duties with regard 
to the other increased rating claims adjudicated in this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  The 
VCAA notice letters in July 2002, June and November 2004, and 
February 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  These letters informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims, the information and evidence that VA 
will seek to provide and the information and evidence he is 
expected to provide.  The RO also requested the claimant to 
provide any evidence in his possession that pertains to the 
claims. VA provided VCAA notice to the veteran in April 2002, 
prior to the initial unfavorable AOJ decision in July 2002.  
The veteran's increased rating claims were readjudicated in a 
supplemental statement of the case issued in January 2006, 
after VCAA notice had been provided.  While the April 2002, 
June and November 2004, and February 2005 letters fail to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the claim for the 
disability on appeal, such failure is harmless because the RO 
subsequently provided this notice to the veteran in March 
2006.  In any event, the preponderance of the evidence is 
against the veteran's increased rating claims and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has obtained private 
treatment records identified by the veteran.  The evidence 
includes service medical records and VA medical records, 
including VA examination reports.  The veteran was provided 
with comprehensive VA examinations in April 2005, which were 
adequate for rating purposes.  That is, the reports of these 
examinations contain sufficient information to decide the 
issues on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); Massey v. Brown, 7 Vet. App. 204 (1994).  
Under these circumstances, there is no duty to provide 
another examination or a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

When he filed his most recent increased rating claims in 
October 2001, the veteran stated, "My physical condition 
continues to deteriorate."  

A review of medical records provided by the Texas Department 
of Criminal Justice for the period from October 2000 to 
October 2001 shows that the veteran complained repeatedly of 
PTSD, right knee pain, and difficulty hearing.  For example, 
on outpatient treatment in October 2000, the veteran 
complained of decreased hearing since 1994.  Objective 
examination showed that both ear canals and tympanic 
membranes were clear.  The veteran was able to hear a normal 
voice without difficulty.  The impressions included decreased 
hearing.

The veteran reported on a VA Form 21-4138 dated in February 
2002 that he had been incarcerated in Texas since January 
1996.  He complained about the medical care that he was 
receiving while incarcerated.  He stated that his right knee 
"buckles constantly" and that he was "depressed."  

The veteran disputed the medical evidence of record in his 
Notice of Disagreement received in September 2002.  In a 
statement on his VA Form 9 dated in April 2003, the veteran 
complained that VA would not receive an accurate picture of 
his current physical and psychological condition only by 
relying on the medical evidence that he had submitted from 
the Texas Department of Criminal Justice.  He also stated 
that he cried "all the time" and thought about his memories 
of Vietnam.  And, in a lengthy statement received at the RO 
in January 2005, the veteran described his "real physical 
and psychological pains."  

On VA joints examination in April 2005, the veteran 
complained of progressive right knee difficulty with gradual 
bowleg deformity and continuing instability.  The VA examiner 
stated that he had reviewed the veteran's claims file and 
prison medical records.  The veteran reported that he had re-
injured his right knee in February 2005 and had experienced 
increased swelling since that time.  Physical examination of 
the right knee showed a lack of 10 degrees of full extension, 
flexion to 90 degrees, a varus deformity, valgus 
pseudolaxity, pain to palpation along the medial joint line, 
moderate crepitation, mild effusion, and two incisions.  X-
rays of the right knee showed some degenerative change with 
minimal osteophytes in the condyles and no evidence of a 
recent fracture or dislocation.  The veteran described no 
additional effect of his right knee complaints on his usual 
occupation or activities of daily living.  Range of motion 
and joint function in the right knee were not additionally 
limited by pain, weakness, lack of endurance, or flare-ups.  
The veteran described no incapacitating episodes of right 
knee pain in the prior 12 months.  The impressions were 
moderately symptomatic anterior cruciate ligament, medial 
collateral ligament, and medial meniscal tear of the right 
knee and moderately severe degenerative joint disease of the 
right knee.

On VA general medical examination in April 2005, the veteran 
complained of frequent radiating right knee pain, 
intermittent right knee swelling, hearing loss, and tinnitus.  
The VA examiner stated that he reviewed the veteran's claims 
file and prison medical records.  The veteran stated that he 
had been imprisoned since January 1996 and expected to be 
released in 2008.  He repeatedly stated that his appendectomy 
scar was asymptomatic.  Physical examination showed that his 
mobility was not limited.  There was a well-healed barely 
visible appendectomy scar in the right lower quadrant.  The 
examiner concluded that the appendectomy scar was not a 
disabling condition.  The diagnoses included musculoskeletal 
problems, hearing loss, and tinnitus.

On VA audiology examination in April 2005, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
65
65
LEFT
25
30
60
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The puretone threshold average was 56 
Hertz (Hz) in the right ear and 55 Hz in the left ear.  The 
diagnoses were normal hearing at 500 Hz bilaterally, mild to 
moderately severe sensorineural hearing loss from 1000 Hz to 
4000 Hz bilaterally, and normal middle ear function 
bilaterally.

In a July 2005 addendum to the veteran's April 2005 VA 
audiology examination, the VA examiner stated that she had 
reviewed the veteran's claims file.  The VA examiner also 
stated that, when hearing results from April 2005 were 
compared to hearing results at the veteran's separation from 
service in April 1973, there was no significant change 
bilaterally.  

In February 2006, the veteran notified VA that he had no 
further information or evidence to submit in support of his 
claims.

A review of the veteran's post-service treatment records from 
Puget Sound Healthcare System, received at the RO in March 
2006, shows no treatment for any of the veteran's service-
connected disabilities since 1994.  These records also 
contain duplicates of VA treatment records previously 
considered by the RO.

In a May 2006 statement, the veteran reported that "most 
days I am moody and depressed."  He again stated that he had 
no further evidence to submit in support of his claims.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Increased Rating for Residuals of a Right Knee Injury

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Veterans Court has held that VA must analyze the evidence 
of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The Veterans Court 
held in DeLuca that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Veterans Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

Entitlement to compensation for the veteran's residuals of a 
right knee injury has already been established and an 
increase in the rating for this disability is at issue.  
Thus, as noted above, the present level of disability is the 
primary concern here.  See Francisco, 7 Vet. App. at 58.  In 
addition, under the laws administered by VA, disabilities of 
the knee and leg are rated under Diagnostic Codes 5256 
through 5262.  

Historically, the RO has rated the veteran's residuals of a 
right knee injury under 38 C.F.R. § 4.71, DC 5257.  Under DC 
5257 pertaining to impairments of the knee, the veteran would 
have to demonstrate recurrent subluxation or lateral 
instability at a severe level to receive a rating in excess 
of 20 percent.  In April 2005, the veteran reported re-
injuring his right knee in February 2005 and experiencing 
increased swelling since that time.  The veteran also 
reported no incapacitating episodes of right knee pain in the 
prior 12 months.  Although the VA examiner diagnosed a 
moderately symptomatic tear of the right knee and moderately 
severe degenerative joint disease, there is no objective 
evidence that the veteran's residuals of a right knee injury 
results in any subluxation or more than moderate recurrent 
lateral instability.  Thus, a rating in excess of 20 percent 
is not warranted under Diagnostic Code 5257.

When a diagnostic code is not predicated on lost range of 
motion, sections 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (holding that Diagnostic Code 
5257 in not predicated on loss of range of motion and thus 38 
C.F.R §§ 4.40, 4.45 do not apply).  In this case, the 
veteran's arthritis with limitation of motion of the right 
knee is rated separately at 10 percent.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 
14, 1998).  As noted in the introduction, an issue for a 
rating in excess of 10 percent for this aspect of the 
veteran's right knee disability is not currently in appellate 
status.  The Board parenthetically notes that the most recent 
VA examination of the right knee showed arthritis with 
limitation of flexion of the knee to 90 degrees and 
limitation of extension to 10 degrees, which is consistent 
with the current 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, Diagnostic Code 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension); VAOPGCPREC 9- 2004 (separate 
ratings may be assigned for limitation of flexion and 
extension of the same joint).  Additional range of motion or 
joint function loss from pain, weakness, lack of endurance, 
flare-ups or incoordination is not apparent.  Upon the most 
recent VA examination, the examiner specifically concluded in 
April 2005 that the veteran's right knee range of motion and 
joint function were not additionally limited by pain, 
weakness, lack of endurance, or flare-ups.

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In the instant case, the Board has 
considered whether any other rating codes are "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

To receive a rating higher than 20 percent for his residuals 
of a right knee injury under any other relevant Diagnostic 
Code, the veteran must have either ankylosis of the knee (DC 
5256) or dislocation with frequent episodes of locking (DC 
5258).  A higher disability evaluation based on these 
Diagnostic Codes cannot be provided in this instance, as the 
medical evidence does not show that the veteran has recurrent 
episodes of locking or ankylosis.  

Increased Rating for Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Veterans 
Court reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Veterans Court held that the 
pre-1999 and pre-June 23, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed Smith to the U. S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
Veterans Court decisions that may ultimately be overturned on 
appeal, the Secretary imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay essentially included all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent was sought.  In this 
case, the veteran filed his increased rating claim for 
tinnitus in October 2001.  Accordingly, adjudication of the 
veteran's tinnitus claim was delayed by the stay imposed on 
claims affected by Smith.  

There is no provision for assignment of a disability rating 
in excess of 10 percent for tinnitus under Diagnostic Code 
6260.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).  
Consequently, the RO denied the veteran's increased rating 
claim for tinnitus in the currently appealed decision issued 
in July 2002.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained in Smith that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Finding that there was a lack of evidence 
in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Veterans Court had erred in not deferring to VA's 
interpretation.  

As a consequence of the Federal Circuit's decision in Smith, 
on July 10, 2006, the Secretary rescinded the stay that had 
been imposed on all tinnitus claims affected by Smith and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as unilateral 
or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's increased 
rating claim for tinnitus must be denied under both the new 
and old versions of the regulation.  As disposition of this 
claim is based on the law and not the facts of the case, it 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating for Bilateral Hearing Loss

Ratings for hearing impairment are found in 38 C.F.R. § 4.85 
through § 4.87, which contain the governing provisions, 
tables, and diagnostic codes.  An evaluation of the degree of 
hearing impairment requires results from an audiological 
examination, which must include a controlled speech 
discrimination test (Maryland CNC) and a puretone auditory 
test conducted by a state-licensed audiologist.  38 C.F.R. 
§ 4.85(a); see Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998) (noting that disability rating assignments are based 
on average scores of puretone decibel loss and percent of 
speech discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
Table VI and using the designation found at the intersection 
of those two figures.  38 C.F.R. § 4.85(b) & Table VI; see 
Acevedo-Escobar, supra (noting that the Board simply must 
apply the scores provided by the exam to the slots in Table 
VI to calculate the Roman numeral designation for hearing 
loss).   

Once a Roman numeral designation from Table VI is assigned to 
each ear, the Board looks to Table VII, "Percentage 
Evaluation for Hearing Impairment (Diagnostic Code 6100)," 
to determine the disability rating.  38 C.F.R. § 4.85(e); see 
Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal rows in 
Table VII represent the ear with better hearing and vertical 
columns represent the ear with poorer hearing.  38 C.F.R. § 
4.85(e) & Table VII.  The Board determines the disability 
rating under Table VII in a similar mechanical fashion as it 
assesses the Roman numeral designations under Table VI.  38 
C.F.R. § 4.85(e) & Table VII; accord Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992) (stating that the Board assigns 
disability ratings for hearing impairment through a 
mechanical application of the rating schedule to the Roman 
numeral designations allotted after audiometric evaluations).  

The Roman numeral designations for hearing impairment based 
solely on the puretone threshold average are set out in 38 
C.F.R. § 4.85(c), which governs application of Table VIa.  38 
C.F.R. § 4.85(c).  This regulation provides, "Table VIa will 
be used when . . . indicated under the provisions of § 
4.86."  38 C.F.R. § 4.85(c).  In turn, 38 C.F.R. § 4.86 
provides, "(a) When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states, "[w]hen the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).  

The objective medical evidence submitted since the veteran 
filed his increased rating claim for bilateral hearing loss 
consists of his VA audiology examination in April 2005.  As 
discussed above, in April 2005, the veteran's puretone 
threshold average was 56 in the right ear and 55 in the left 
ear.  His speech recognition score was 96 percent 
bilaterally.  Applying the evaluation criteria for hearing 
impairment (outlined above) to these audiometric testing 
results, each of the veteran's ears is assigned an evaluation 
of "I" and this results in a zero percent (non-compensable) 
disability evaluation.  See 38 C.F.R. § 4.85, Tables VI and 
VII.  This non-compensable evaluation is less than the 
veteran's currently assigned 10 percent evaluation for 
bilateral hearing loss.  Further, there is no evidence of an 
exceptional pattern of hearing impairment in either ear such 
that the provisions of 38 C.F.R. § 4.86 are applicable.  And, 
as the VA examiner stated in a July 2005 addendum to the 
April 2005 VA audiology examination report, there were no 
significant changes to the veteran's bilateral hearing 
between his separation from service in April 1973 and 
audiometric testing in April 2005.  Accordingly, the Board 
finds that the veteran is not entitled to a disability rating 
in excess of 10 percent for bilateral hearing loss.  See 
Lendenmann, 3 Vet. App. at 349.

Increased Rating for Appendectomy Scar

The Board notes that, during the pendency of this appeal, VA 
amended the rating criteria for evaluating scars.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Pursuant to governing 
legal precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  In increased rating cases such as this 
one, where the rating criteria is amended during the course 
of the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991) (holding that, where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 
65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006). 

Historically, the RO has rated the veteran's appendectomy 
scar as zero percent disabling (non-compensable) under DC 
7805.  Under DC 7805, scars are rated based on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, DC 
7805.  The amended regulatory criteria did not change the 
criteria for evaluating scars under DC 7805.  See 67 Fed. 
Reg. 58448 (Sept. 16, 2002).  As to the other potentially 
applicable codes, prior to August 30, 2002, a 10 percent 
evaluation was warranted for superficial scars that are 
poorly nourished with repeated ulceration. 38 C.F.R. § 4.118, 
DC 7803.  A 10 percent evaluation was warranted for 
superficial scars that were tender and painful on objective 
demonstration.  DC 7804.  Under the new criteria, DC 7804 
provides for a 10 percent rating for a superficial scar, 
painful on examination.  Note (1) provides that a superficial 
scar is one not associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, DC 7804 (2006).  The new criteria 
provide for assignment of a 10 percent evaluation for scars 
other than on the head, face, or neck, where such are deep 
and cause limited motion in an area exceeding six square 
inches; for scars covering an area of 144 square inches or 
greater even where superficial and without resulting motion 
limitation; for a superficial unstable scar (characterized by 
a frequent loss of skin covering the scar); or a superficial 
scar that is painful on examination.  38 C.F.R. § 4.118, DCs 
7801, 7802, 7803, 7804 (2005).  Otherwise, scars will 
continue to be rated on the limitation of motion of the 
affected part, under DC 7805.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations.  As noted above, the new criteria 
are effective only from the date of the change in the law, 
but none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  

A review of the record demonstrates that the RO considered 
the old and new criteria for rating scars, and the veteran 
was made aware of these regulatory changes in the statement 
of the case issued in April 2003.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997).

The medical evidence of record shows that the veteran's 
appendectomy scar is barely visible and well-healed with no 
inflammatory changes.  The veteran repeatedly stated to the 
VA examiner in April 2005 that his appendectomy scar was 
asymptomatic.  The VA examiner concluded that this scar was 
not disabling.  There is no indication that the veteran's 
appendectomy scar is unstable, symptomatic or productive of 
any limitation of function.  Since the veteran's service-
connected appendectomy scar does not meet the criteria for a 
compensable evaluation for scars based on the limitation of 
motion of an affected part, a non-compensable evaluation must 
be assigned.  38 C.F.R. § 4.31 (2006).  Accordingly, the 
Board finds that the veteran is not entitled to a compensable 
evaluation for his service-connected appendectomy scar.

Finally, the veteran is not entitled to extra-schedular 
ratings for his service-connected residuals of a right knee 
injury, bilateral hearing loss, or appendectomy scar under 
the provisions of 38 C.F.R. § 3.321(b)(1) because the 
evidence does not show that any of these service-connected 
disabilities required frequent hospitalizations, resulted in 
incapacitating episodes, markedly interfered with his 
employment (i.e., beyond that contemplated by the assigned 
rating) or otherwise rendered impractical the application of 
the regular schedular standards at any time during the 
pendency of this appeal.  The veteran specifically stated in 
April 2005 that he had not experienced incapacitating 
episodes due to his right knee problems and that his 
appendectomy scar was asymptomatic.  Consequently, the 
veteran is not entitled to an extraschedular rating for his 
service-connected residuals of a right knee injury, bilateral 
hearing loss, or for an appendectomy scar.  Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. at 227.

The Board finds that the preponderance of the evidence is 
against the veteran's increased rating claims for residuals 
of a right knee injury, bilateral hearing loss, and for an 
appendectomy scar.  And entitlement to an increased rating 
for tinnitus is not warranted as a matter of law.  See 
Sabonis, supra.  In making these determinations, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right knee injury (other than arthritis 
with limitation of motion) is denied.

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss is denied.

Entitlement to a compensable evaluation for an appendectomy 
scar is denied.





REMAND

A review of the claims file shows that the veteran was 
scheduled for VA PTSD examination to determine the current 
severity of his service-connected PTSD on April 6, 2005.  
Although the veteran was present for other VA examinations 
that occurred on that date, he failed to report for his VA 
PTSD examination.  In January 2006, the veteran and his 
service representative notified VA that the veteran had 
missed his VA PTSD examination on April 6, 2005, because his 
transportation from the Texas state prison where he is 
currently incarcerated was late in arriving at the VA Medical 
Center.

The Board notes that, under 38 C.F.R. § 3.655, where 
continued entitlement to a benefit cannot be confirmed 
without a current VA examination and the veteran fails to 
report for such examination, without good cause, the 
increased rating claim shall be rated based on the evidence 
of record.  Under Bolton v. Brown, 8 Vet. App. 185, 191 
(1995), the record must contain information documenting the 
efforts expended by the RO in satisfying the duty to assist 
in cases involving incarcerated veterans, to include 
consideration of whether an examination should be scheduled 
at the prison where the veteran is incarcerated.  The 
Veterans Court in Bolton cited to the admonition in Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), that those who 
adjudicate claims of incarcerated veterans must tailor their 
assistance to the peculiar circumstances of confinement.  

The veteran and his service representative have asserted that 
the veteran had good cause for failing to report for his VA 
PTSD examination in April 2005 because he is incarcerated and 
is entirely dependent on the Texas state prison system for 
transportation to and from his VA examinations.  There is no 
indication that the RO has made any effort to reasonably 
accommodate the veteran in light of his continuing 
incarceration in Texas state prison.  See Bolton, supra.  
Accordingly, the Board finds that the veteran in this case 
has shown good cause for his failure to report for VA PTSD 
examination in April 2005 and, on remand, he should be 
rescheduled for VA PTSD examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a PTSD examination to determine the 
current severity of his service-connected 
PTSD.  The Board notes that, since the 
veteran is currently incarcerated, the RO 
must make efforts to reasonably 
accommodate the veteran, if necessary by 
arranging for his PTSD examination to be 
conducted at the prison where he is 
incarcerated.  See Bolton v. Brown, 8 Vet. 
App. 185 (1995).  A copy of the 
examination notice sent to the veteran and 
his representative should be included in 
the claims file.  If applicable, a copy of 
any arrangements for the veteran's PTSD 
examination at the prison where he is 
incarcerated also should be included in 
the claims file.  If the veteran 
subsequently fails to report for this 
examination, his failure to report should 
be documented in the claims file.

The claims file should be provided to the 
examiner for review of pertinent documents 
and that it was available for review 
should be noted in the examination report.  
Any indicated tests or studies should be 
accomplished.

2.  After completion of any other 
indicated development, the RO should 
readjudicate the issue of entitlement to a 
disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
Supplemental Statement of the Case which 
must contain notice of all relevant 
actions taken on the claim for a rating in 
excess of 50 percent for PTSD, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board had remanded to 
the AMC/RO.  Kutcherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


